Citation Nr: 0908678	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  The Board finds that 
remand is required because VA has not yet met its duties 
under the VCAA. 

In a November 2008 hearing before the Board, the Veteran 
stated that he witnessed stressful events during service 
which he believes caused post-traumatic stress disorder 
(PTSD).  The Veteran testified that, in October 1968 or 
November 1968, a mortar came in to where he was sleeping one 
night.  He noted that this occurred while he was stationed in 
Long Binh, Vietnam, and that he was in the 20th Brigade, 
159th Group, 100 Engineer, Float Bridge Company.  The Veteran 
also reported that a fellow soldier threw a hand grenade into 
the water as a joke while he was sleeping on a boat during 
guard duty, and that when the hand grenade exploded and the 
water blew up, he was scared.  He reported that this stressor 
occurred in 1969 when he was stationed in a little town 
outside of Long Binh, Vietnam.  He also indicated that he has 
flashbacks of this incident.  Although incomplete, the Board 
finds that the information provided is adequate to allow 
further development of the Veteran's PTSD claim, and that the 
RO should attempt to verify these alleged stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In attempting to obtain this evidence, the RO should inform 
the Veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the Veteran's alleged 
stressors, the RO must inform the Veteran that he is required 
to submit "other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the Veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f) (2008); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).   

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the stressors 
to which he alleges he was exposed in 
service.  The Veteran must be asked to 
provide specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the Veteran to 
comment specifically on the approximate 
date of which each incident occurred that 
he describes.  The Veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow 
service members.  

2.  Whether or not the additional evidence 
is obtained, the RO must review the 
Veteran's claims file and prepare a 
summary of the claimed stressors.  The RO 
must send this summary and the information 
of record regarding the Veteran's service, 
including copies of any records relevant 
to the PTSD claim, to JSRRC, and must ask 
JSRRC to provide any available information 
that might corroborate the Veteran's 
alleged inservice stressors.  If JSRRC is 
unable to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the Veteran. 

3.  If and only if adequate verification 
of stressors is obtained, the Veteran must 
be provided with a VA psychiatric 
examination to determine whether he has a 
valid diagnosis of PTSD and to ascertain 
the nature, severity, and etiology of any 
PTSD found.  The RO must specify for the 
examiner the stressor or stressors that it 
has determined are established by the 
record and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




